Case 1:18-cv-00289-|LG-ST Document 132 Filed 03/25/19 Page 1 of 6 Page|D #: 4079

SERCARZ fs RIOPELLE, LLP
8|0 sEvENTH AvENuF., sulTE 620
NEW YORK, NEW YORK 10019

1'212~586-4900
ROLAND C NQPELLE FAcslMlLE |-212-586-|234
MAL|R|CF, H $ERCARZ* www.sercarzandriopelle.com
-ADM|TTED m NY a m
March 25, 2019

BY ECF

Hon. Steven Tiscione, Magistrate Judge
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: State F arm Mutual Insurance Company et al v. Parisien et al,
Docket No. 18-cv-00289 E.D.N.Y.

Dear Judge Tiscione:

I have been retained by Tatiana, Sergey and Max Rybak to represent them in
connection with a subpoena served by the plaintiffs on T-Mobile to obtain all telephone
records and related items associated with my clients’ T-Mobile accounts for the period
from January 1, 2012 to the present. F or the reasons stated below, Tatiana, Sergey and
Max Rybak move to quash the subpoena. F or the Court’s convenience, a copy of the
subpoena, which is dated March 14, 2019, is attached as Exhibit A to this letter, together
with a copy of the Notice of Non-Party Subpoenas served on the parties to this action,
also dated March 14, 2019.

BACKGROUND

As the Court is aware, the Amended Complaint in this case - which runs to 94
pages in length - alleges a sprawling conspiracy to defraud the plaintiff insurance
companies through fraudulent medical billing practices, from August 2013 to the present

State F arm v. Parisien, et al., 18 CV 00289, p. 5. (A copy of the Complaint, without the
exhibits thereto, is attached as Exhibit B). According to the Amended Complaint, the
fraud was perpetrated through treatments required by a “predetermined treatment
protocol” at a medical clinic located at 1786 Flatbush Avenue in Brooklyn. L, at p. 2.
The plaintiff alleges that, as a result of the predetermined treatment protocol, unnecessary
treatment and testing was provided to numerous patients, resulting in fraudulent bills

Case 1'18-cv-00289-|LG-ST Document 132 Filed 03/25/19 Page 2 of 6 Page|D #: 4080

SERCARZ C»x RIOPELLE. LLP

alleged scheme. L, at p. 5.

The defendants named in the Amended Complaint consist of numerous providers

¢

of medical services and equipment, who are alleged to have provided unnecessary

support claims for No-Fault Benefrts” under New York Law, because of various patterns
observed in the patients seeking treatment @, at p. 15-18.

Sergey Rybak and Max Rybak are brothers, and Tatiana Rybak is their mother.
Tatiana, Sergey and Max are not parties to this action, and they are not even mentioned in
the Amended Complaint. They are not medical providers or medical equipment providers
- Tatiana Rybak is a real estate investor, Sergey Rybak is a real estate developer, and
Max Rybak is a college student. My clients have no ownership interest in any of the
Professional Corporations or other Corporations named as defendants in the Amended
Complaint. The Amended Complaint does not allege that Tatiana, Sergey or Max Rybak
were patients of any of the medical providers named in the Amended Complaint, or that
they submitted fraudulent medical insurance claims in connection with any medical
treatment provided by anyone.

fraudulent claims to State Farm. L, at p. 9. Sergey Rybak’s marriage to Ms. Pavlova
appears to be the only connection that he has to the allegations in the Amended
Complaint. Tatiana Rybak has no discernable connection to the allegations in the
Amended Complaint, except for her son Sergey’s marriage to Ms. Pavlova, and Max
Rybak has no discernable connection to the allegations in the Amended Complaint,

except for the fact that his sister-in-law is named as a defendant in the case.

Finally, the Amended Complaint does not allege that Ms. Pavlova or any other
defendant used a cell phone in furtherance of any aspect of the scheme described in the
Amended Complaint.

THE SUBPOENA

The subpoena at issue is dated March 14, 2019, and seeks records from T-Mobile
for the period from January l, 2012 to the present. Subpoena, Rider, p. 1 (Exhibit A).
The subpoena seeks all documents and records in the possession of T-Mobile relating to
Tatiana, Sergey and Max Rybak, including account statements for their T-Mobile
accounts, billing statements, and records of text and other electronic messages L, at p.

Case 1:18-cv-OO289-|LG-ST Document 132 Filed 03/25/19 Page 3 of 6 Page|D #: 4081

SERCARZ 55 RlOPELLE. LLP

2. The subpoena seeks the same materials relating to “the account associated with” the

telephone number (786) 246-6960, which is the phone number of Tatiana Rybak. §
Exhibit A.

Thus, in this case the subpoena seeks T-Mobile records relating to the accounts of
three persons who are not parties to the litigation in which the subpoena was issued -
Tatiana Rybak, Sergey Rybak and Max Rybak - for records that do not appear to be
directly related in any way to the scheme to defraud State F arm that is alleged in the
Amended Complaint.

APPLICABLE LAW

The applicable law is now well settled. A party issuing a subpoena to a non-party
for its records “must demonstrate that the information sought is relevant and material to
the allegations and claims at issue in the proceedings.” Kianwav Financial Services, Inc.
v. Pricewaterhouse CooDers, LLP, 2009 WL 4452134 (SDNY Oct. 2, 2008) at *4,
quoting Ni£hthawk Ltd. V. Briarpatch Ltd., LP, 2003 WL 23018833 at * 8 (SDNY Dec.
23, 2003). The burden is on the party issuing the subpoena to demonstrate relevance. Ia'.
For the purposes of discovery, “relevance” means that the evidence subpoenaed from a
non-party must be “reasonably calculated to lead to the discovery of . .. evidence” that
would be admissible at the trial of the claims asserted Fed. R. Civ. P. 26(b)(1); During v.
Citv Universitv ofNew York, 2006 WL 2192843 at *2 (SDNY Aug. 1, 2006). And it is
clear that only “information related to ‘the actual claims and defenses involved in the
action” is subject to subpoena from a non-party. Guan Ming Lin v. Benihana Nat. Corp.,
2010 WL 4007282 (SDNY Oct. 5, 2010). That is, the party issuing a subpoena to a non-
party may not use the subpoena to obtain evidence as to possible claims not already
asserted. Ia'. “Fishing expeditions” are not permitted. Catskill Development, LLC v.
Park Place Entertainment Coro., 206 FRD 78, 93 (SDNY 2002).

Moreover, a non-party has standing to object to a subpoena issued to her bank or
other entity, because the non-party’s privacy interests are implicated by the service of the
subpoena. Id. Thus, Tatiana, Sergey and Max clearly have standing to move to quash the
subpoena served on T-Mobile for their phone records, which contain references to their
private communications with each other and others.

ARGUMENT

The subpoena at issue was served on a non-party to this action, and it seeks
records relating to other non-parties. The records sought - phone records - include
records outside the scope of the time that the alleged scheme described in the Amended
Complaint existed -the Amended Complaint alleges that the fraudulent scheme began in
2013, and the subpoena seeks records going all the way back to January 1, 2012. The
relevance of the phone records of non-parties Tatiana, Sergey and Max Rybak in 2012 is

Case 1'18-cv-OO289-|LG-ST Document 132 Filed 03/25/19 Page 4 of 6 Page|D #: 4082

SERCARZ &x RlOPELLE. LLP

zilch in connection with claims that pertain to an alleged scheme that began in 2013.

In addition, it very hard to see how a subpoena for the phone records of non-
parties to this action could possibly be relevant to the plaintiffs’ claims. The phone
records will not contain any information concerning the scheme described in the

are related, there is little chance those communications will be relevant to the plaintiffs’
allegations How can records that demonstrate Ms. Pavlova was in contact with her
husband, mother-in-law and brother-in-law show that she was involved in a scheme to
defraud State Farrn, when there is N0 ALLEGA TION that Tatiana, Sergey and Max
Rybak participated in the alleged scheme in any way?

The request in the subpoena is for “[a]ll [d]ocuments and/or records in, either
paper or electronic form ...,” and is not limited by or even tethered in any way to the
allegations in the Amended Complaint. Compliance with the subpoena will require T-
Mobile to produce seven years of phone records to the plaintiffs, whether or not they are
related to the Amended Complaint in the slightest Presumably, if T-Mobile is compelled
to produce these records, the plaintiffs will receive records relating to communications
about family events such as holidays, funerals and the best movies for the family to attend
together on a particular Saturday night. And because Tatiana, Sergey and Max Rybak are
not named in or even referred to in the Amended Complaint, there is no reason to think
that the reams of records requested by the plaintiffs will lead to any evidence that is
relevant to their claims.

In short, the T-Mobile subpoena served by the plaintiffs is clearly a “fishing
expedition” of the kind prohibited by the applicable law. See Kingsway Financial
Services, lnc., web at *5 (subpoena quashed because it was not limited to insurance
policy at issue in the litigation); Catskill Develor)ment, LLC, M, 206 FRD at 93 (“No
fishing expeditions will be tolerated”). Having no evidence to support a claim that
Tatiana, Sergey and Max Rybak were part of the elaborate scheme described in the
Amended Complaint, the plaintiffs are hoping to find some by Serving a blunderbuss
subpoena on T-Mobile. But there really is no reason to think the subpoena - as broad as
it is - will even turn up evidence of the sort the plaintiffs hope for, given the total absence
of allegations about Tatiana, Sergey and Max Rybak in the Amended Complaint, and the
miniscule possibility that the items subpoenaed will do more than demonstrate that
Tatiana, Sergey and Max Rybak use their phones to communicate with each other and
other members of their family, including Ms. Pavlova, who is Sergey’s wife, Tatiana’s
daughter-in-law and Max’s sister-in-law. The plaintiffs subpoena to T-Mobile is a “Hail
Mary Pass” in the form of a “shot in the dark.” The Court should quash the subpoena.

Case 1:18-cv-OO289-|LG-ST Document 132 Filed 03/25/19 Page 5 of 6 Page|D #: 4083

SERCARZ 55 RlOPELLE. LLP
INTERIM RELIEF

The subpoena requests that T-Mobile produce the records requested “within
fourteen (14) days of service.” lf T-Mobile complies with this demand, it may be
required to produce the records sought as early as March 28, 2019. This gives the parties
almost no time to brief the issues raised in this motion, and it gives the Court little time to
consider the issues. F or this reason, a temporary restraining order, directing T-Mobile not
to produce any records until the Court has ruled on this motion to quash, is appropriate
If the Court is inclined to grant the application for a temporary restraining order, it may
do so by executing this letter at the signature line below.

CONCLUSION

F or all the reasons stated herein, the Court should quash the subpoena served by
the plaintiffs in this action to obtain telephone records from T-Mobile relating to non-
parties Tatiana, Sergey and Max Rybak. The Court should also issue a temporary
restraining order, directing T-Mobile not to respond to the subpoena attached to this letter
motion as Exhibit A, until such time as the Court issues its ruling on the motion to quash
made by Tatiana, Sergey and Max Rybak.

Very truly yours,

Roland G. Riopelle l

Enc.

Cc: All Parties (By ECF)

Non-parties Tatiana Rybak, Sergey Rybak and Max Rybak (the “movants”)
having made a motion to quash the subpoena served on T-Mobile by the plaintiffs for
telephone records of the movants, and the movants having made a motion for a temporary v
restraining order directing T-Mobile not to produce any materials in response to the
plaintiffs’ subpoena until the movants motion to quash is decided, and good cause Q\'
appearing to grant the temporary restraining order requested by the movants,

IT IS ORDERED, that T-Mobile shall not produce any items in response to the
subpoena dated March 14, 2019 served on it by the plaintiffs in this action seeking
documents, records and other materials relating to Tatiana Rybak, Sergey Rybak and Max
Rybak, until such time as the motion to quash said subpoena has been decided by this
Court.

Case 1:18-cv-OO289-|LG-ST Document 132 Filed 03/25/19 Page 6 of 6 Page|D #: 4084

SERCARZ €¢' RIOPELLE. LLP

IT IS FURTHER ORDERED, that the
the T-Mobile subpoena comp
the entry of this order.

movants shall serve a copy of this order on
liance unit by fax or email transmission within 48 hours of

IT IS SO ORDERED:

 

HON. STEVEN TISCIONE
U. S. M. J.

